U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-53035 CLEAN WIND ENERGY TOWER, INC. (Exact name of Issuer as specified in its charter) Nevada 82-6008752 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1997 Annapolis Exchange Pkwy., Suite 300, Annapolis, MD (Address of Principal Executive Offices) (Zip Code) (410) 972 - 4713 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 209,400,519 shares of Common Stock ($0.0001 par value) as of November 3, 2011. Clean Wind Energy Tower, Inc. (A Development Stage Company) FORM 10-Q for the Quarter Ended September 30, 2011 Index Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets: September 30, 2011(unaudited)and December 31, 2010 2 Condensed Consolidated Statements of Operations: For threeand ninemonths Ended September 30, 2011 (unaudited) and for the period from July 26, 2010 (date of inception) through September 30, 2011 (unaudited) 3 Condensed Consolidated Statement of Equity For the period July 26, 2010 (date of inception) through September 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows: For ninemonths Ended September 30, 2011 (unaudited) and for the period from July 26, 2010 (date of inception) through September 30, 2011 (unaudited) 5 Notes to Condensed Unaudited Consolidated Financial Statements: September 30, 2011 6 Item 2. Management’s Discussion and Analysis 13 Item 3. Quantitative and Qualitative Disclosures About Material Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Clean Wind Energy Tower, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, (Unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Property and equipment, net - Other assets: Other assets Total other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued liabilities and expenses Advances from stockholders/officers Convertible notes payable, net of deferred debt discount of $64,521 - Derivative liabilities - Total current liabilities Stockholders’ Deficit: Preferred stock, par value $0.0001 per share; 10,000,000 shares authorized; none issued and outstanding at September 30, 2011 and December 31, 2010 - - Common stock, par value $0.0001 per share; 500,000,000 shares authorized; 209,283,408 and 20,955,199 shares issued and outstanding at September 30,2011 and December 31, 2010, respectively Common stock to be issued Additional paid-in-capital Accumulated deficit during development stage ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the unaudited condensed consolidated financial statements 2 Clean Wind Energy Tower, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the Three Months ended September 30, 2011 For the Nine months ended September 30, 2011 For the Period from July 26, 2010 (date of inception) through September 30, 2011 Revenue $ - $ - $ - Operating expenses: Research and development Legal and accounting fees Consulting fees - General and administrative Total operating expenses Other expenses: Interest expense Loss from change in fair value of derivative liabilities Total other expenses Loss from operations, before provision for income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 3 Clean Wind Energy Tower, Inc. (A Development Stage Company) Condensed Consolidated Statements of Changes in Stockholders’ Deficit For The Period From July 26, 2010 (Date of Inception) Through September 30, 2011 (Unaudited) Common Stock Stock To Be Issued Shares Amount Shares Amount Additional Paid-In- Capital Accumulated Deficit Total Stockholders’ Deficit Balance, date of inception (July 26, 2010), adjusted for recapitalization $ - - $ - $ Recapitalization and direct costs resulting from the reverse merger: Shares to be issued to Clean Wind Energy’s stockholders - Shares to be issued for consulting services rendered in connection with the reverse merger - - Net loss - ) ) Balance, December 31, 2010 ) ) Recapitalization and direct costs resulting from the reverse merger: Sharesissued to Clean Wind Energy’s stockholders ) ) - - - Shares issued for consulting services rendered in connection with the reverse merger 10 ) ) - - Shares issued for consulting services rendered at $0.20 per share 10 - - - Shares to be issued in connection with the PPM Subscription at $0.10 per share - Shares issued in connection with the PPM Subscription at $0.10 per share ) ) - Accrued Warrants to be issued to referring brokers in connection with the PPM Subscription at $0.10 per share - ) - ) Shares issued for consulting services rendered at $0.27 per share 2 - - - Brokers’ finder fees paid in connection with PPM Subscription ) ) Shares issued for consulting services rendered at $0.20 per share 1 - - - Shares to be issued in connection with the PPM Subscription at $0.10 per share - Shares issued for consulting services rendered at $0.12 per share 15 - - - Shares issued for consulting services rendered at $0.12 per share 5 Shares forfeited and cancelled by some Clean Wind Energy’s stockholders acquired in connection with the merger upon resignation ) ) - Net loss - ) ) Balance, September 30, 2011 $ ) $ ) See accompanying notes to the unaudited condensed consolidated financial statements 4 Clean Wind Energy Tower, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2011 For the Period from July 26, 2010 (date of inception) through September 30, 2011 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock to be issued in exchange for services Depreciation Amortization of debt discount Loss from change in fair value of derivative liabilities Changes in operating assets and liabilities: Prepaid expenses ) Deposits - ) Accounts payable and accrued expenses Advances from stockholders/officers ) Net Cash Used In Operating Activities ) ) Cash flows from investing activities: Cash acquired from reverse merger - Purchase of property and equipment ) ) Net Cash Provided By/(Used In) Investing Activities ) Cash flows from financing activities: Proceeds from issuance of subsidiary’s common stock - 75 Proceeds from shares issued in connection with PPM Subscription Proceeds from convertible notes payable Net Cash Provided By Financing Activities Net increase/(decrease) in cash and cash equivalent ) Cash and cash equivalent, at beginning of period - Cash and cash equivalent, at end of period $ $ Supplemental Disclosures of Cashflow Information Cash paid during the period for: Interest $ - $ - Income tax $ - $ - See accompanying notes to the unaudited condensed consolidated financial statements 5 Clean Wind Energy Tower, Inc. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements September 30, 2011 (Unaudited) NOTE A – SUMMARY OF ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying unaudited condensed consolidated financial statements follows. General The accompanying unaudited condensed consolidated financial statements of Clean Wind Energy Tower, Inc. (the “Company”) have been prepared in accordance with Rule S-X of the “SEC” and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. However, the results from operations for the nine month period ended September 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2010 financial statements and footnotes thereto included in the Company's Form 10-K filed with the SEC. Business and Basis of Presentation Clean Wind Energy Tower, Inc. (formerly known as Superior Silver Mines, Inc.) was incorporated in the State of Idaho on January 22, 1962 as Superior Mines Company and then changed its name to Superior Silver Mines, Inc.The Company reincorporated as a Nevada corporation on December 27, 2010.The Company has been dormant for a number of years, and has no known mineral reserves. On December 29, 2010, pursuant to an Agreement and Plan of Merger, dated December 29, 2010 (the “Merger Agreement”), the Company consummated a reverse merger (the “Merger”) with Clean Wind Energy, Inc., a corporation formed under the laws of the State of Delaware on July 26, 2010 (“Clean Wind Energy”).In connection with the Merger, the Company issued to the stockholders of Clean Wind Energy in exchange for their Clean Wind Energy Common Stock, the right to receive an aggregate of 300,000,000 shares of the Company’s Common Stock. The Merger was accounted for as a “reverse merger”, since the stockholders of Clean Wind Energy owned a majority of the Company’s common stock immediately following the transaction and their management has assumed operational, management and governance control. For accounting purposes, Clean Wind Energy was the surviving entity. The transaction was accounted for as a recapitalization of Clean Wind Energy pursuant to which Clean Wind Energy was treated as the surviving and continuing entity although the Company is the legal acquirer rather than a reverse acquisition.The Company did not recognize goodwill or any intangible assets in connection with this transaction.Accordingly, the Company’s historical financial statements are those of Clean Wind Energy immediately following the consummation of the reverse merger. The Company plans to design, develop, and construct large downdraft towers that use benevolent, non-toxic natural elements to generate electricity and clean water economically (“Downdraft Towers”) by integrating and synthesizing numerous proven as well as emerging technologies. In addition to constructing Downdraft Towers in the United States and abroad, the Company intends to be prepared to establish partnerships at home and abroad to propagate these systems and meet increasing global demand for clean water and electricity On January 21, 2011, the Company changed its name to Clean Wind Energy Tower, Inc.In addition, effective January 24, 2011, the Company’s quotation symbol on the Over-the-Counter Bulletin Board was changed from “SSVM” to “CWET”. Going Concern The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. However, the Company has reported a net loss from continuing operations of $(1,496,798) for the nine months period ended September 30, 2011, accumulated deficit of $(2,334,956) and total current liabilities in excess of current assets of $(832,838) as of September 30, 2011. 6 The Company is in a development stage and does not have any revenues from operations and will be dependent on funds raise to satisfy its ongoing capital requirements for at least the next 12 months. The Company will require additional financing in order to execute its operating plan and continue as a going concern. The Company cannot predict whether this additional financing will be in the form of equity or debt, or be in another form. The Company may not be able to obtain the necessary additional capital on a timely basis, on acceptable terms, or at all. In any of these events, the Company may be unable to implement its current plans for expansion or respond to competitive pressures, any of these circumstances would have a material adverse effect on its business, prospects, financial condition and results of operations. Fair Value of Financial Instruments Our short-term financial instruments, including cash, other assets and accounts payable and accrued expenses consist primarily of instruments without extended maturities, the fair value of which, based on management’s estimates, reasonably approximate their book value. The fair value of our notes and advances payable is based on management estimates and reasonably approximates their book value based on their current maturity. Long-Lived Assets We review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable in accordance with ASC 360-10 (formerly Statement of Financial Accounting Standards No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets). Recoverability is measured by comparison of the carrying amount to the future net cash flows which the assets are expected to generate. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the projected discounted future cash flows arising from the asset using a discount rate determined by management to be commensurate with the risk inherent to our current business model. Net Loss per Common Share The Company computes net loss per share under Accounting Standards Codification subtopic 260-10, Earnings Per Share (“ASC 260-10”). Basic net income (loss) per common share is computed by dividing net loss by the weighted average number of shares of common stock. Diluted net loss per share is computed using the weighted average number of common and common stock equivalent shares outstanding during the period. There is no effect on diluted loss per share since the common stock equivalents are anti-dilutive. Dilutive common stock equivalents consist of shares issuable upon conversion of convertible notes and the exercise of the Company's stock options and warrants. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Revenue Recognition The Company has generated no revenues to date. It is the Company’s policy that revenue from product sales or services will be recognized in accordance with ASC 605 “Revenue Recognition”. Four basic criteria must be met before revenue can be recognized: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred; (3)the selling price is fixed and determinable; and (4)collectability is reasonably assured. Determination of criteria (3)and (4)are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product was not delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Stock Based Compensation The Company account for its stock based awards in accordance with Accounting Standards Codification subtopic 718-10, Compensation (“ASC 718-10”), which requires a fair value measurement and recognition of compensation expense for all share-based payment awards made to our employees and directors, including restricted stock awards. We estimate the fair value of stock using the stock price on date of the approval of the award. The fair value is then expensed over the requisite service periods of the awards, which is generally the performance period and the related amount recognized in our consolidated statements of operations. 7 Stock-based compensation expense in connection with stock granted to consultants in exchange for services rendered for the three months and nine months ended September 30, 2011was $26,757 and $53,351, respectively. Income Taxes The Company utilizes ASC 740 “Income Taxes” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Temporary differences between taxable income reported for financial reporting purposes and income tax purposes primarily relate to the recognition of debt costs and stock based compensation expense.The adoption of ASC 740-10 did not have a material impact on the Company'sresults of operations or financial condition. NOTE B –RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS Recent accounting pronouncements issued by the FASB and the SEC did not, or are not believed by management to have a material impact on the Company's present or future consolidated financial statements. NOTE C – ADVANCES FROM STOCKHOLDERS/OFFICERS During the periods of November and December, 2010 through the period ended September 30, 2011, Ronald W. Pickett, a director and executive officer of the Company, gave advances to Clean Wind Energy and at September 30, 2011 the balance outstanding is $5,000. These amounts are interest free advances. The details are as follow; Advances November and December 2010, advances balance at December 31, 2010 $ Period ended September 30, 2011, repayment ) Total outstanding at September 30, 2011 $ NOTE D – CONVERTIBLE NOTES PAYABLE On July 27, 2011, the Company entered into a Securities Purchase Agreement with Asher Enterprises, Inc. ("Asher"), for the sale of an 8% convertible note in the principal amount of $45,000 (the "Note"). The financing closed on August 8, 2011. The total net proceeds the Company received from this Offering on August 8, 2011 was $42,500. The Note bears interest at the rate of 8% per annum. All interest and principal must be repaid on April 30, 2012. The Note is convertible into common stock, at Asher’s option, at a 42% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the Note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 135% if prepaid during the period commencing on the closing date through 90 days thereafter, (ii) 135% if prepaid 91 days following the closing through 120 days following the closing, (iii) 140% if prepaid 121 days following the closing through 151 days following the closing and (iv) 150% if prepaid 151 days following the closing through 180 days following the closing. After the expiration of 180 days following the date of the Note, the Company has no right of prepayment. On August 31, 2011, the Company entered into a Securities Purchase Agreement with Asher Enterprises, Inc. ("Asher"), for the sale of an 8% convertible note in the principal amount of $32,500 (the "Note"). The financing closed on August 31, 2011. The total net proceeds the Company received from this Offering was $30,000. The Note bears interest at the rate of 8% per annum. All interest and principal must be repaid on April 30, 2012. The Note is convertible into common stock, at Asher’s option, at a 52% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the Note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 135% if prepaid during the period commencing on the closing date through 90 days thereafter, (ii) 140% if prepaid 91 days following the closing through 120 days following the closing, (iii) 145% if prepaid 121 days following the closing through 150 days following the closing and (iv) 150% if prepaid 151 days following the closing through 180 days following the closing. After the expiration of 180 days following the date of the Note, the Company has no right of prepayment. Asher has agreed to restrict its ability to convert the Notes and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended (the "Act") for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated there under since, among other things, the transaction did not involve a public offering, Asher is an accredited investor, Asher had access to information about the Company and their investment, Asher took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. 8 NOTE E – DERIVATIVE LIABLITIES During August 2011, the Company issued an aggregate of $77,500 Convertible Promissory Notes to Asher Enterprises, Inc. (“Asher Notes”) that mature on April 30, 2012. The Asher Notes bear interest at a rate of 8% per annum and can be convertible into the Company’s common shares beginning on the date which is two hundred sixty six (266) days and two hundred forty three (243) days following the issuance of the Asher Notes, at the holder’s option, at the conversion rate of 42% and 52% of the market price of the lowest three trading prices of the Company’s common shares during the ten-day period ending one trading day prior to the date of the conversion.See Note D. The Company has identified the embedded derivatives related to the Asher Notes.These embedded derivatives included certain conversion features and reset provision.The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of Asher Notes and to fair value as of each subsequent reporting date.At the inception of the Asher Notes, the Company determined a fair value of $111,828 on the embedded derivatives.The fair value of the embedded derivatives was determined using the Black Scholes Option Pricing Model based on the following assumptions: (1)dividend yield of 0%; (2)expected volatility of 215.72% - 221.32%, (3)weighted average risk-free interest rate of0.1%, (4)expected life of0.67 and 0.73 year, and (5) estimated fair value of the Company’s common stock of $0.17 - $0.20 per share. At September 30, 2011, the Company marked to market the fair value of the debt derivatives and determined a fair value of $135,019. The Company recorded a loss from change in fair value of debt derivatives of $23,191. The fair value of the embedded derivatives was determined using Black Scholes Option Pricing Model based on the following assumptions: (1) dividend yield of 0%, (2) expected volatility of 216.11%, (3) weighted average risk-free interest rate of 0.1%, (4) expected life of 0.58 year, and (5) estimated fair value of the Company’s common stock of $0.15per share. The charge to the amortization of debt discount and costs for the three and nine months ended September 30, 2011 was $47,306, which was accounted for as interest expense. Also,the Company has accrued interest expense of $736 for the three and nine months ended September 30, 2011. NOTE F – CAPITAL STOCK The Company has authorized 10,000,000 shares of preferred stock, with a par value of $0.0001 per share. As of September 30, 2011, the Company did not have any preferred stock issued and outstanding. The Company has authorized 500,000,000 shares of common stock, with a par value of $.0001 per share. As of September 30, 2011 and December 31, 2010, the Company has 209,283,408 and 20,955,199, respectively, shares of common stock issued and outstanding. During the three and nine months ended September 30, 2011, the Company issued 213,787 and 438,209 shares of Common Stock, respectively, to consultants for services performed and rendered; 338,209 shares were expense in the period ended September 30, 2011 and 100,000 shares were accrued for in fiscal year 2010. These shares were valued at $60,351, which approximated the fair value of the shares when they were issued; the expense recognized in the three and nine months ended September 30, 2011 is $26,757 and $53,351, respectively, and $7,000 of expenses were recognized in fiscal year 2010. During the nine month ended September 30, 2011, the Company issued 8,490,000 shares of Common Stock to private placement investors at $0.10 per share for aggregate gross proceeds of $849,000. In connection with the private placement subscription the Company has also agreed to issue to the referring brokers, five-year warrants to purchase an aggregate of 98,000 shares of common stock at an exercise price of $0.10 per share. The Company valued the warrants using the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 2.00%, a dividend yield of 0%, and volatility of 107%. The amount of $29,400 attributed to the value of the warrants to be issuedand has beenaccrued foras ofSeptember 30, 2011, which is charged to additional paid-in capital. Also, during the month ended September 30, 2011, the Company received $10,000 from an investor in connection with the private placement subscription. The equivalent 100,000 shares of Common Stock at $0.10 were not yet issued at the end of the period ended September 30, 2011. During the nine months ended September 30, 2011, the Company issued 300,000,000 shares of common stock to the shareholders of its Subsidiary, Clean Wind Energy pursuant to the Merger on December 29, 2010, in exchange for their Clean Wind Energy Common Stock. These issuances of shares were made in reliance upon an exemption from registration under Section 4 (2) of the Securities Act, and Regulation D promulgated thereunder. On September 20, 2011, the Company received notice from an attorney representing John W. Hanback (Chief Technology Officer), Itzhak Tepper (PE Chief Structural Engineer) and one additional employee located at the Company’s research facility (collectively, the “Former Employees”) whereby the Former Employees have claimed that they have been constructively discharged from their employment and have terminated their employment agreements. The Company considers the notice from the Former Employees as a resignation by such Former Employees and has notified the Former Employees that such resignation has been accepted. As a result of such resignation, the Company has cancelled all stock certificates issued at the time of Merger which represents an aggregate of 120,600,000 shares of common stock held by the Former Employees that would have been earned out on the first anniversary of their employment agreements. On December 29, 2010, the Company agreed to issue to Source Capital 6,000,000 shares for providing financial advisory services to Clean Wind Energy in connection with the Merger and for on-going financial services. These shares have not been issued as of September 30, 2011 and the shares to be issued were made in reliance upon an exemption from registration under Section 4 (2) of the Securities Act, and Regulation D promulgated thereunder. 9 NOTEG – RELATED PARTIES For the period ended September 30, 2011, Ronald W. Pickett, a director and executive officer of the Company had a total of $5,000 of advances and reimbursable expenses owed to him by Clean Wind Energy. The advances are reported in the “advances from stockholders/officers” and the reimbursable expense in the “Accounts payable” categories on the Balance Sheets. These amounts are interest free advances. The details are as follow: Advances Reimbursable Expenses November and December 2010, advances and expenses balance at December 31, 2010 $ $ Period ended September 30, 2011, expenses Period ended September 30, 2011, repayment ) ) Total outstanding at September 30, 2011 $ $ - During the periods of November and December, 2010, Mr. Sadle had reimbursable expenses of approximately $15,000 which was paid in full during the period ended September 30, 2011. NOTEH – COMMITMENTS AND CONTINGENCIES Office Leases Obligations The Company leases approximately 100 square feet of office space at 1997 Annapolis Exchange Parkway, Suite 300, Annapolis, Maryland 21401 pursuant to a lease that expires October 31, 2011 and leases approximately 8,435 square feet of commercial space in Warrenton, Virginia pursuant to a lease that expires November 30, 2013. The Company is in the process of renewing the lease for the office space in Annapolis, Maryland. The Company maintains one unpatented lode mining claim, #IMC39643, claim name-Abbatoir, which is leased to U.S. Silver Corporation. Commitments for minimum rentals under non cancelable leases at September 30, 2011 are as follows: $ Total $ Rental expenses charged to operations for the three months and nine months ended September 30, 2011 are $28,467 and $86,237, respectively. Employment and Consulting Agreements The Company has employment agreements with certain of its key employees which include non-disclosure and confidentiality provisions for protection of the Company’s proprietary information. The Company has consulting agreements with outside contractors to provide marketing and financial advisory services. The Agreements are generally for a term of 12 months from inception and renewable automatically from year to year unless either the Company or Consultant terminates such engagement by written notice. On December 29, 2010, pursuant to the Merger, Clean Wind Energy became a wholly-owned subsidiary of the Company.Clean Wind Energy has employment agreements with its executive officers.Each of the employment agreements was entered into on September 22, 2010 and amended on November 22, 2010. Name Position(s) Term Salary Bonus Severance Ronald W. Pickett President, Chief Executive Officer 3 years; renewable for 1 year on mutual consent $ Board Discretionary Twelve (12) months salary and benefits for termination without cause. Stephen Sadle Chief Operating Officer 3 years; renewable for 1 year on mutual consent $ Board Discretionary Twelve (12) months salary and benefits for termination without cause. Robert P. Crabb Secretary, Chief Marketing Officer 3 years; renewable for 1 year on mutual consent $ Board Discretionary Twelve (12) months salary and benefits for termination without cause. John W. Hanback Chief Technology Officer 3 years; renewable for 1 year on mutual consent $ Board Discretionary None Itzhak Tepper P.E. Chief Structural Engineer 3 years; renewable for 1 year on mutual consent $ Board Discretionary None Ownkar Persaud Chief Financial Officer 3 years; renewable for 1 year on mutual consent $ Board Discretionary Three (3) months salary and benefits for termination due to a change of control 10 The foregoing descriptions of the employment agreements do not purport to be complete and are qualified in their entirety by reference to such employment agreements which are included as exhibits to this Form 10-Q, were filed with the SEC on Form 8-K on December 30, 2010. In connection with the private placement subscription the Company has also agreed to issue to the referring brokers, five-year warrants to purchase an aggregate of 98,000 shares of common stock at an exercise price of $0.10 per share. The Company valued the warrantsusing the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 2.00%, a dividend yield of 0%, and volatility of 107%. The amount of $29,400 attributed to the value of the warrants to be issuedand has beenaccrued foras of September 30, 2011, which is charged to additional paid-in capital. Litigation The Company is subject to legal proceedings and claims from time to time which arise in the ordinary course of its business. Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters should not have a material adverse effect on its financial position, results of operations or liquidity. Clean Wind Energy, Inc. v. John Hanback, et al As of November 4, 2011, we were the plaintiffin the matter captioned Clean Wind Energy, Inc. v. John Hanback, et al, in the Federal District Courtof Alexandria, Virginia. The Company is seeking to enforce the Proprietary Information and Inventions Agreement with a former employee as regards his obligation to routinely execute formal assignments of seven patent applications filed while employed by the Company. The former employee admits that the Company owns five of the seven inventions and does not admit as to the other two. The two inventions in question are not material to the Company as they relate to construction techniques that the Company finds are no longer relevant to the development of its downdraft tower. The Company does not believe that the outcome will be any material financial impact to its financial statements. NOTE I – FAIR VALUE MEASUREMENTS The financial assets of the Company measured at fair value on a recurring basis are cash equivalents and long-term marketable securities. The Company’s long term marketable securities are generally classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations, or alternative pricing sources with reasonable levels of price transparency. The Company’s long-term investments are classified within Level 3 of the fair value hierarchy because they are valued using unobservable inputs, due to the fact that observable inputs are not available, or situations in which there is little, if any, market activity for the asset or liability at the measurement date. The Company’s derivative liabilities and convertible debentures are classified within Level 3 of the fair value hierarchy because they are valued using inputs which are not actively observable, either directly or indirectly. ● Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; ● Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; or ● Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and are unobservable. The following table sets forth the Company’s short- and long-term investments as of September 30, 2011 which are measured at fair value on a recurring basis by level within the fair value hierarchy. These are classified based on the lowest level of input that is significant to the fair value measurement: (in thousands) Level 1 Level 2 Level 3 Total Long-term investments - - - Total $ $ - $ - $ - Derivative liabilities - - Total $ - $ - $ $ The table below sets forth a summary of changes in the fair value of the Company’s Level 3 financial liabilities (derivative liability) for the nine months ended September 30, 2011. Balance at beginning of year $ - Change in fair value of derivative liability Balance at end of period $ 11 NOTE J – SUBSEQUENT EVENTS Common Stock To Be issued The 6,000,000 shares of common stock for consulting services provided during the merger of Clean Wind Energy Tower, Inc. with Clean Wind Energy and for on-going financial services have not been issued as of September 30, 2011. Also, during the month ended September 30, 2011, the Company received $10,000 from an investor in connection with the private placement subscription. The equivalent 100,000 shares of Common Stock at $0.10 were not yet issued at the end of the period ended September 30, 2011. Convertible Notes Payable On October 3, 2011, the Company entered into a Securities Purchase Agreement with Asher Enterprises, Inc. ("Asher"), for the sale of an 8% convertible note in the principal amount of $32,500 (the "Note"). The financing closed on October 6, 2011. The total net proceeds the Company received from this Offering was $32,500. The Note bears interest at the rate of 8% per annum. All interest and principal must be repaid on July 5, 2012. The Note is convertible into common stock, at Asher’s option, at a 69% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the Note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 140% if prepaid during the period commencing on the closing date through 120 days thereafter, (ii) 145% if prepaid 121 days following the closing through 150 days following the closing and (iii) 150% if prepaid 151 days following the closing through 180 days following the closing. After the expiration of 180 days following the date of the Note, the Company has no right of prepayment. Asher has agreed to restrict its ability to convert the Note and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended (the "Act") for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated there under since, among other things, the transaction did not involve a public offering, Asher is an accredited investor, Asher had access to information about the Company and their investment, Asher took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. The Company and Asher amended the convertible note dated July 27, 2011 in the amount of $45,000 issued to Asher to increase the discount on the conversion price to 69% effective on the financing closing date of October 6, 2011. 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of the Company’s financial condition and results of operations should be read in conjunction with the accompanying financial statements and related notes thereto for the quarter ended September 30, 2011, as well as the Company’s consolidated financial statements and related notes thereto and management’s discussion and analysis of financial condition and results of operations in the Company’s Form 10-K for the year ended December 31, 2010 filed on April 12, 2011. Business Clean Wind Energy Tower, Inc. (the “Company”(formerly known as Superior Silver Mines, Inc.) was incorporated in the State of Idaho on January 22, 1962 as Superior Mines Company and then changed its name to Superior Silver Mines, Inc.The Company reincorporated as a Nevada corporation on December 27, 2010.The Company has been dormant for a number of years, and has no known mineral reserves. On December 29, 2010, pursuant to an Agreement and Plan of Merger, dated December 29, 2010 (the “Merger Agreement”), the Company consummated a reverse merger (the “Merger”) with Clean Wind Energy, Inc., a corporation formed under the laws of the State of Delaware on July 26, 2010 (“Clean Wind Energy”).In connection with the Merger, the Company issued to the stockholders of Clean Wind Energy in exchange for their Clean Wind Energy Common Stock, the right to receive an aggregate of 300,000,000 shares of the Company’s Common Stock. The Merger was accounted for as a “reverse merger”, since the stockholders of Clean Wind Energy owned a majority of the Company’s common stock immediately following the transaction and their management has assumed operational, management and governance control. For accounting purposes, Clean Wind Energy was the surviving entity. The transaction was accounted for as a recapitalization of Clean Wind Energy pursuant to which Clean Wind Energy was treated as the surviving and continuing entity although the Company is the legal acquirer rather than a reverse acquisition.The Company did not recognize goodwill or any intangible assets in connection with this transaction.Accordingly, the Company’s historical financial statements are those of Clean Wind Energy immediately following the consummation of the reverse merger. The Company plans to design, develop, and construct large downdraft towers that use benevolent, non-toxic natural elements to generate electricity and clean water economically (“Downdraft Towers”) by integrating and synthesizing numerous proven as well as emerging technologies. In addition to constructing Downdraft Towers in the United States and abroad, the Company intends to be prepared to establish partnerships at home and abroad to propagate these systems and meet increasing global demand for clean water and electricity On January 21, 2011, the Company changed its name to Clean Wind Energy Tower, Inc.In addition, effective January 24, 2011, the Company’s quotation symbol on the Over-the-Counter Bulletin Board was changed from “SSVM” to” CWET”. Until the consummation of the Merger, the Company’s purpose was to seek, investigate and, if such investigation warranted, acquire an interest in business opportunities presented to it by persons or firms who, or which, desire to seek the perceived advantages of a publicly registered corporation.Because the Company had no operations and only nominal assets until the Merger, it was considered a shell company under rules promulgated by the U.S. Securities and Exchange Commission. Forward Looking Statements This report may contain “forward-looking statements,” which represent the Company’s expectations or beliefs, including, but not limited to, statements concerning industry performance and the Company’s results, operations, performance, financial condition, plans, growth and strategies, which include, without limitation, statements preceded or followed by or that include the words “may,” “will,” “expect,” “anticipate,” “intend,” “could,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology. Any statements contained in this report or the information incorporated by reference that are not statements of historical fact may be deemed to be forward-looking statements. These statements by their nature involve substantial risks and uncertainties, some of which are beyond the Company’s control, and actual results may differ materially depending on a variety of important factors, including those risk factors discussed under “Trends, Risks and Uncertainties”, many of which are also beyond the Company’s control. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. The Company does not undertake any obligation to update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events, except to the extent such updates and/or revisions are required by applicable law. 13 Critical Accounting Policies and Estimates Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our consolidated financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our consolidated financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. We believe that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause a material effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. General The Company’s Consolidated Financial Statements are prepared in accordance with U.S. generally accepted accounting principles, which require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, net revenue, if any, and expenses, and the disclosure of contingent assets and liabilities. Management bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Senior management has discussed the development, selection and disclosure of these estimates with the Board of Directors. Management believes that the accounting estimates employed and the resulting balances are reasonable; however, actual results may differ from these estimates under different assumptions or conditions. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, if different estimates reasonably could have been used, or if changes in the estimate that are reasonably possible could materially impact the consolidated financial statements. Management believes the following critical accounting policies reflect the significant estimates and assumptions used in the preparation of the Consolidated Financial Statements. Development stage entity The Company is considered to be a development stage entity, as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 915.For the period from July26, 2010 (date of inception) through September 30, 2011, the Company has not generated any revenues to date, has no significant assets and has incurred losses since inception from developing its business and planned operations. Consequently, its operations are subject to all the risks inherent in the establishment of a new business enterprise. Basic and diluted net loss per share We utilize ASC 260, “Earnings Per Share” for calculating the basic and diluted loss per share. In accordance with ASC 260, the basic and diluted loss per share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted net loss per share is computed similar to basic net loss per share except that the denominator is adjusted for the potential dilution that could occur if stock options, warrants, and other convertible securities were exercised or converted into common stock. Potentially dilutive securities were not included in the calculation of the diluted net loss per share as their effect would be anti-dilutive. The Company has no common stock equivalents at September 30, 2011. Income taxes The Company utilizes ASC 740 “Income Taxes” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Temporary difference between taxable income reported for financial reporting purposes primarily relate to the recognition of debt costs and stock based compensation expenses. The adoption of ASC 740 “Income Taxes” did not have a material impact on the Company’s results of operations or financial condition. 14 Revenue Recognition The Company has generated no revenues to date. It is the Company’s policy that revenue from product sales or services will be recognized in accordance with ASC 605 “Revenue Recognition”. Four basic criteria must be met before revenue can be recognized: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred; (3)the selling price is fixed and determinable; and (4)collectability is reasonably assured. Determination of criteria (3)and (4)are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product was not delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. The Company did not have any revenue during the period ended September 30, 2011. Fair Value of Financial Instruments The Company adopted the provisions under FASB for Fair Value Measurements, which define fair value for accounting purposes, establishes a framework for measuring fair value and expands disclosure requirements regarding fair value measurements. The Company’s adoption of these provisions did not have a material impact on its consolidated financial statements. Fair value is defined as an exit price, which is the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date. The degree of judgment utilized in measuring the fair value of assets and liabilities generally correlates to the level of pricing observability. Financial assets and liabilities with readily available, actively quoted prices or for which fair value can be measured from actively quoted prices in active markets generally have more pricing observability and require less judgment in measuring fair value. Conversely, financial assets and liabilities that are rarely traded or not quoted have less price observability and are generally measured at fair value using valuation models that require more judgment. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency of the asset, liability or market and the nature of the asset or liability. The Company has categorized its financial assets and liabilities measured at fair value into a three-level hierarchy in accordance with these provisions. In January 2010 the FASB issued Update No. 2010-05 “Compensation—Stock Compensation—Escrowed Share Arrangements and Presumption of Compensation” (“2010-05”). 2010-05 re-asserts that the Staff of the Securities Exchange Commission (the “SEC Staff”) has stated the presumption that for certain shareholders escrowed share represent a compensatory arrangement. 2010-05 further clarifies the criteria required to be met to establish a position different from the SEC Staff’s position. The Company does not believe this pronouncement to have any material impact on its financial position, results of operations or cash flows. New Accounting Pronouncements For information regarding recent accounting pronouncements and their effect on the Company, see “New Accounting Pronouncements” in Note B of the Notes to Unaudited Condensed Consolidated Financial Statements contained herein. RESULTS OF OPERATIONS Revenue The Company has not generated revenue since inception. Operating Expenses During the three months and nine months ended September 30, 2011, the aggregate operating expenses were $508,606 and $1,425,564 respectively, there is no prior year’s quarter to compare to since the Company was incorporated on July 26, 2010. 15 Operating Expenses For the Three months ended September 30, 2011 For the Nine months ended September 30, 2011 Research and development $ $ Legal and Accounting fees Consulting fees - General and administrative Total Operating Expenses $ $ For the period from July 26, 2010 (date of inception) to September 30, 2011, the aggregate operating expenses were $2,263,722, this consists of, legal and accounting fees of $406,313, consulting fees of $503,772, general administrative expenses of $926,702 and research and development of $426,935. The Company anticipates continued increase in its operating expenses for the remainder of 2011 as it continues to increase its initiatives to develop and expands its business plans to achieve its goal of producing wind energy for consumption and growth opportunities. General Administrative Expenses For the Three months ended September 30, 2011 For the Nine months ended September 30, 2011 For the Period from July 26, 2010 (date of inception) through September 30, 2011 Salaries and benefits $ $ $ Rent Investor Relations Marketing General and administrative Total General and Administrative Expenses $ $ $ The Company was incorporated on July 26, 2010 and does not have any prior year’s quarter to compare the general administrative expense for the quarter ended September 30, 2011. Research and Development Our research and development costs for the three and nine months ended September 30, 2011 was $109,976 and $353,376 respectively, are associated with the continued development of its technology of designing and construct “Downdraft Towers”, these costs are expensed in the period incurred. The Company anticipates modest growth of research and development costs in 2011. Other Expenses The Company recognized an aggregate interest expense of $48,042 for the periods ended September 30, 2011, which consisted of $47,306 for amortization of debt discount related to the debt derivatives and $736 interest expense related to the convertible notes payable. In addition, the Company recognized a loss from change in fair value of derivate liabilities for the periods ended September 30, 2011. Liquidity and Capital Resources We have financed our operations since inception primarily through private offerings of our equity securities. Working Capital Our working capital deficit increased by ($636,012) during the nine months ended September 30, 2011 from a working capital deficit (current liabilities in excess of current assets) of $196,826 at December 31, 2010 to a working capital deficit of $832,838 at September 30, 2011. The increase in working capital deficit for the three months ended September 30, 2011 is due to a combination of reasons, of which the significant factors include: 16 ● Cash had a net decrease from working capital by $190,590 for the nine months ended September 30, 2011. The most significant uses and proceeds of cash were: o Approximately $1,113,649 of cash consumed in continuing operating activities; o A repayment of $42,000 for advances from shareholder/director; o Proceeds of $859,000 from issuance of Private Placement Memorandum Subscription for the Company’s Common stock o Proceeds of $77,500 from issuance of Convertible Promissory Notes Of the total current assets of $24,575 as of September 30, 2011, cash represented $4,594. Of the total current assets of $224,481 as of December 31, 2010, cash represented $195,184. Proceeds from the issuance of common stock During the nine months ended September 30, 2011, the Company received $859,000 from the issuance of Private Placement Memorandum Subscriptions for the sale of its common stock. The Company paid $9,800 of finder’s fees to brokers for referrals who participated in the private placement subscription. Warrants to purchase 98,000 shares of Common Stock at $0.10 per share were also issued to these brokers for their referrals. Proceeds from the issuance of convertible promissory note During the nine months ended September 30, 2011, the Company received a gross amount of $77,500 from the issuance of Convertible Promissory Notes and paid $5,000 in processing fees to the attorneys. Cashflow analysis Cash used in continuing operations was $1,113,649 during the period ended September 30, 2011. During the period ended September 30, 2011, our primary capital needs were for operating expenses, including funds to support our business strategy, which primarily includes working capital necessary to fund operations and reducing our trade payables. The Company made $42,000 repayments on advance from shareholders/director from operating activities. We utilized cash for investing activities from continuing operations of $13,441 to purchase equipment for research and development. Cash provided from financing activities was $859,000 from private placement subscription of the Company common stock during the period ended June 30, 2011. The Company paid $9,800 of finder fees to brokers for referring investors who participated in the private placement subscription. Also, five year Warrants to purchase 98,000 shares of Common Stock at $0.10 per share will be issued to the brokers for these referrals. The Company recorded an expense of $29,400 for these warrants. The fair value of the warrants was determined using Black Scholes Option Pricing Model based on the following assumptions: (1) dividend yield of 0%, (2) expected volatility of 199%, (3) weighted average risk-free interest rate of 2.0 %, (4) expected life of 5.0 years, and (5) estimated fair value of the Company’s common stock of $0.30 per share In addition, the Company received a gross amount of $77,500 from the issuance of Convertible Promissory notes and paid to the attorneys a total of $5,000 as processing fees. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company has reported a net loss from continuing operations of $(579,840) and $(1,496,798) for the three and nine months period ended September 30, 2011, respectively, accumulated deficit of $(2,334,956) and total current liabilities in excess of current assets of $(832,838) as of September 30, 2011. The Company is in a development stage and does not have any revenues from operations and will be dependent on funds raise to satisfy its ongoing capital requirements for at least the next 12 months. The Company will require additional financing in order to execute its operating plan and continue as a going concern. The Company cannot predict whether this additional financing will be in the form of equity or debt, or be in another form. The Company may not be able to obtain the necessary additional capital on a timely basis, on acceptable terms, or at all. In any of these events, the Company may be unable to implement its current plans for expansion or respond to competitive pressures, any of these circumstances would have a material adverse effect on its business, prospects, financial condition and results of operations. 17 Management expects that global economic conditions will continue to present a challenging operating environment through 2011. To the extent permitted by working capital resources, management intends to continue making targeted investments in strategic operating and growth initiatives. Working capital management will continue to be a high priority for 2011. While we have been able to manage our working capital needs with the current credit facilities, additional financing is required in order to meet our current and projected cash flow requirements from operations. We cannot predict whether this new financing will be in the form of equity or debt. We may not be able to obtain the necessary additional capital on a timely basis, on acceptable terms, or at all. Additional investments are being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and the downturn in the U.S. stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. Inflation We do not believe that inflation has had a material effect on our business, financial condition or results of operations. If our costs were to become subject to significant inflationary pressures, we may not be able to fully offset such higher costs through price increases. Our inability or failure to do so could adversely affect our business, financial condition and results of operations. Off-Balance sheet Arrangements We do not maintain off-balance sheet arrangements nor do we participate in any non-exchange traded contracts requiring fair value accounting treatment. Acquisition or Disposition of Property and Equipment During the nine months ended September 30, 2011, there was $13,441 of expenditures for fixed assets. The Company does not anticipate the sale or purchase of any significant property, plant or equipment during the next twelve months, other than computer equipment and peripherals to be used in the Company’s day-to-day operations. The Company leases approximately 100 square feet of office space at 1997 Annapolis Exchange Parkway, Suite 300, Annapolis, Maryland 21401 pursuant to a lease that expires October 31, 2011 and leases approximately 8,435 square feet of commercial space in Warrenton, Virginia pursuant to a lease that expires November 30, 2013. The Company is in the process of renewing the lease for the office space at Annapolis, Maryland. The Company maintains one unpatented lode mining claim, #IMC39643, claim name-Abbatoir, which is leased to U.S. Silver Corporation. Number of Employees As of November 7, 2011, the Company had 3 full time employees. 18 Disclosure of Contractual Obligations The Company does not have any significant contractual obligations which could negatively impact our results of operations and financial condition. Item 3.Quantitative and Qualitative Disclosures About Material Risk As a smaller reporting company, we are not required to include disclosure under this item. Item 4. Controls and Procedures. As of September 30, 2011, the Company performed an evaluation, under the supervision and with the participation of management, including the Chief Executive Officer and Chief Financial Officer (Principal Accounting Officer), of the effectiveness of the design and operation of its disclosure controls and procedures as defined in Rules 13a - 15(e) or 15d - 15(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based on that evaluation and due to the lack of segregation of duties and failure to implement accounting controls, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were ineffective as of the end of the period covered by this report. The reason for the ineffectiveness of our disclosure controls and procedures was the result of having a limited number of employees and not having proper segregation of duties based on the cost benefit of hiring additional employees solely to address the segregation of duties issue. We compensate for the lack of segregation of duties by employing close involvement of management in day-to-day operations. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer), does not expect that our disclosure controls and procedures will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Remediation of Material Weaknesses in Internal Control over Financial Reporting As a small business, without a viable business and revenues, the Company does not have the resources to install a dedicated staff with deep expertise in all facets of SEC disclosure and GAAP compliance. As is the case with many small businesses, the Company will continue to work with its external consultants and attorneys as it relates to new accounting principles and changes to SEC disclosure requirements. The Company has found that this approach worked well in the past and believes it to be the most cost effective solution available for the foreseeable future. The Company will conduct a review of existing sign-off and review procedures as well as document control protocols for critical accounting spreadsheets. The Company will also increase management's review of key financial documents and records. As a small business, the Company does not have the resources to fund sufficient staff to ensure a complete segregation of responsibilities within the accounting function. However, Company management does review, and will increase the review of, financial statements on a monthly basis.These actions, in addition to the improvements identified above, will minimize any risk of a potential material misstatement occurring. Changes in Internal Controls During the fiscal quarter ended September 30, 2011, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings. The Company is subject to legal proceedings and claims from time to time, which arise in the ordinary course of its business. Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters should not have a material adverse effect on its financial position, results of operations or liquidity. 19 Clean Wind Energy, Inc. v. John Hanback, et al As of November 4, 2011, we were the plaintiffin the matter captioned Clean Wind Energy, Inc. v. John Hanback, et al, in the Federal District Courtof Alexandria, Virginia. The Company is seeking to enforce the Proprietary Information and Inventions Agreement with a former employee as regards his obligation to routinely execute formal assignments of seven patent applications filed while employed by the Company. The former employee admits that the Company owns five of the seven inventions and does not admit as to the other two. The two inventions in question are not material to the Company as they relate to construction techniques that the Company finds are no longer relevant to the development of its downdraft tower. The Company does not believe that the outcome will be any material financial impact to its financial statements. Item 1A. Risk Factors. The Company’s results of operations, financial condition and cash flows can be adversely affected by various risks. These risks include, but are not limited to, the principal factors listed below and the other matters set forth in this quarterly report on Form 10-Q. You should carefully consider all of these risks. The Company has a history of operating losses and an accumulated deficit and expects to continue to incur losses for the foreseeable future. Since inception through September 30, 2011, the Company has incurred cumulative losses of ($2,334,956) and has never generated enough funds through operations to support its business. The Company has a limited operating history and has primarily engaged in operations relating to the development of its business plan.Additional capital may be required in order to provide working capital requirements for the next twelve months. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. In their report dated April 12, 2011, our independent auditors stated that our financial statements for the year ended December 31, 2010 were prepared assuming that we would continue as a going concern, and that they have substantial doubt about our ability to continue as a going concern. Our auditors’ doubts are based on our net losses and deficits in cash flows. We continue to experience net operating losses since the Company is still in a development stage. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including by the sale of our securities, or obtaining loans from financial institutions, where possible. Our continued net operating losses and our auditors’ doubts increase the difficulty of our meeting such goals. If we are not successful in raising sufficient additional capital, we may not be able to continue as a going concern and our stockholders may lose their entire investment. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the nine months ended September 30, 2010, the Company issued 438,209 shares of Common Stock to consultants for services performed and rendered; 338,209 shares were expense in fiscal year 2011 and 100,000 shares were accrued for in fiscal year 2010. These shares were valued at $60,351, which approximated the fair value of the shares when they were issued; the expense recognized in the period ended September 30, 2011 is $53,351 and $7,000 of expenses were recognized in fiscal year 2010. These shares were registered during the nine months ended September 30, 2011. During the nine month ended September 30, 2011, the Company issued 8,490,000 shares of Common Stock to private placement investors at $0.10 per share for aggregate gross proceeds of $849,000. In connection with the private placement subscription the Company has paid referral fees of $9,800 and also agreed to issue to the referring brokers, five-year warrants to purchase an aggregate of 98,000 shares of common stock at an exercise price of $0.10 per share. These shares were registered during the nine months ended September 30, 2011. Also, during the month ended September 30, 2011, the Company received $10,000 from an investor in connection with the private placement subscription. The equivalent 100,000 shares of Common Stock at $0.10 were not yet issued at the end of the period ended September 30, 2011. Issuance of the above securities are exempt from the registration requirements under Rule 4(2) of the Securities Act of 1933, as amended, and/or Rule 506 as promulgated under Regulation D. On July 27, 2011, the Company entered into a Securities Purchase Agreement with Asher Enterprises, Inc. ("Asher"), for the sale of an 8% convertible note in the principal amount of $45,000 (the "Note"). The financing closed on August 8, 2011. The total net proceeds the Company received from this Offering on August 8, 2011 was $42,500. The Note bears interest at the rate of 8% per annum. All interest and principal must be repaid on April 30, 2012. The Note is convertible into common stock, at Asher’s option, at a 42% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the Note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 135% if prepaid during the period commencing on the closing date through 90 days thereafter, (ii) 135% if prepaid 91 days following the closing through 120 days following the closing, (iii) 140% if prepaid 121 days following the closing through 151 days following the closing and (iv) 150% if prepaid 151 days following the closing through 180 days following the closing. After the expiration of 180 days following the date of the Note, the Company has no right of prepayment. On August 31, 2011, the Company entered into a Securities Purchase Agreement with Asher for the sale of an 8% convertible note in the principal amount of $32,500 (the "August 2011 Note"). The financing closed on August 31, 2011. The total net proceeds the Company received from this Offering was $30,000. The August 2011 Note bears interest at the rate of 8% per annum. All interest and principal must be repaid on April 30, 2012. The Note is convertible into common stock, at Asher’s option, at a 52% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the August 2011 Note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 135% if prepaid during the period commencing on the closing date through 90 days thereafter, (ii) 140% if prepaid 91 days following the closing through 120 days following the closing, (iii) 145% if prepaid 121 days following the closing through 150 days following the closing and (iv) 150% if prepaid 151 days following the closing through 180 days following the closing. After the expiration of 180 days following the date of the Note, the Company has no right of prepayment. 20 Asher has agreed to restrict its ability to convert the August 2011 Notes and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended (the "Act") for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated there under since, among other things, the transaction did not involve a public offering, Asher is an accredited investor, Asher had access to information about the Company and their investment, Asher took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. On September 20, 2011, the Company received notice from an attorney representing John W. Hanback (Chief Technology Officer), Itzhak Tepper (PE Chief Structural Engineer) and one additional employee located at the Company’s research facility (collectively, the “Former Employees”) whereby the Former Employees have claimed that they have been constructively discharged from their employment and have terminated their employment agreements. The Company considers the notice from the Former Employees as a resignation by such Former Employees and has notified the Former Employees that such resignation has been accepted. As a result of such resignation, the Company has cancelled all stock certificates representing a total of 120,600,000 shares of common stock held by the Former Employees that would have been earned out on the first anniversary of their employment agreements. The 6,000,000 shares of common stock for consulting services provided during the merger of Clean Wind Energy Tower, Inc. with Clean Wind Energy and for on-going financial services have not been issued as of September 30, 2011. Item 3. Defaults Upon Senior Securities. None. Item 4. (Removed and Reserved) Not applicable. Item 5. Other Information. The 6,000,000 shares of common stock for consulting services provided during the merger of Clean Wind Energy Tower, Inc. with Clean Wind Energy and for on-going financial services have not been issued as of September 30, 2011. 21 Item 6. Exhibits. Exhibit Description Agreement and Plan of Merger, dated as of December 29, 2010, by and among Superior Silver Mines, Inc., Superior Silver Mines Acquisition Corp., and Clean Wind Energy, Inc. (1) Plan of Domestication of Superior Silver Mines, Inc., dated December 21, 2010 (1) Nevada Articles of Domestication of Superior Silver Mines, Inc., dated December 27, 2010 (1) Idaho Statement of Domestication of Superior Silver Mines, Inc., dated December 22, 2010 (1) Articles of Merger by and between Clean Wind Energy Tower, Inc. and Superior Silver Mines, Inc. (2) Articles of Incorporation of Clean Wind Energy Tower, Inc. (1) Amended Bylaws of Clean Wind Energy Tower, Inc. (3) Form of Common Stock Certificate (4) Letter Agreement between Clean Wind Energy, Inc. and Source Capital Group, Inc., dated November 22, 2010 (1) Deed of Lease, dated December 1, 2010, by and between CKP One, LLC and Clean Wind Energy, Inc. (1) Lease Agreement, dated October 20, 2010, and effective November 1, 2010, by and between Office Suites PLUS at Annapolis and Clean Wind Energy, Inc. (1) Director and Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and Ronald Pickett, and Amendment dated November 22, 2010 (1) Director and Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and Stephen Sadle, and Amendment dated November 22, 2010 (1) Director and Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and Robert Crabb, and Amendment dated November 22, 2010 (1) Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and John W. Hanback, and Amendment dated November 22, 2010 (1) Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and Itzhak Tepper, PE, and Amendment dated November 22, 2010 (1) Executive Employment Agreement, dated September 22, 2010, by and between Clean Wind Energy, Inc. and Ownkar Persaud, and Amendment dated November 22, 2010 (1) Form of Director and Officer Indemnification Agreement (4) Code of Business Conduct and Ethics Subsidiaries of the Registrant (4) Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Ronald W. Pickett Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Ownkar Persaud Certification of Ronald W. Pickett pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Ownkar Persaud pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document 101.DEF XBRL Definition Linkbase Document Filed with the registrant's Form 8-K filed with the Securities and Exchange Commission on December 30, 2010 and incorporated herein by reference. Filed with the registrant's Form 8-K filed with the Securities and Exchange Commission on January 21, 2011 and incorporated herein by reference. Filed with the registrant's Form 8-K filed with the Securities and Exchange Commission on December 28, 2010 and incorporated herein by reference. Filed with the registrant's Form 10-K for the year ended December 31, 2011filed with the Securities and Exchange Commission on April 12, 2011 and incorporated herein by reference. 22 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Clean Wind Energy Tower, Inc. Registrant Date: November 14, 2011 By: /s/Ronald Pickett Ronald Pickett President and Chief Executive Officer (Principal Executive Officer) 23
